UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2015 Date of reporting period:	May 31, 2014 Item 1. Schedule of Investments: Putnam Small Cap Value Fund The fund's portfolio 5/31/14 (Unaudited) COMMON STOCKS (89.2%) (a) Shares Value Aerospace and defense (0.6%) Huntington Ingalls Industries, Inc. 17,704 $1,767,390 Air freight and logistics (0.5%) Park-Ohio Holdings Corp. (NON) 30,137 1,587,617 Auto components (3.0%) Dana Holding Corp. 65,600 1,452,384 Goodyear Tire & Rubber Co. (The) 87,600 2,310,012 Remy International, Inc. 76,700 1,824,693 Stoneridge, Inc. (NON) 154,940 1,488,973 Tower International, Inc. (NON) 78,654 2,409,959 Banks (13.8%) Ameris Bancorp (NON) 89,723 1,885,080 Banc of California, Inc. (S) 76,600 834,940 Bancorp, Inc. (The) (NON) 99,263 1,558,429 Chemical Financial Corp. 55,706 1,600,990 CVB Financial Corp. 95,300 1,389,474 Eagle Bancorp, Inc. (NON) 40,990 1,310,450 Financial Institutions, Inc. 79,700 1,837,882 First Connecticut Bancorp, Inc. 45,200 703,764 First Merchants Corp. 96,100 1,906,624 First NBC Bank Holding Co. (NON) 63,378 2,148,514 First of Long Island Corp. (The) 19,503 752,231 Flushing Financial Corp. 53,700 1,068,093 German American Bancorp, Inc. 33,300 897,435 Hanmi Financial Corp. 77,700 1,655,787 Heartland Financial USA, Inc. 62,300 1,509,529 Investors Bancorp, Inc. 194,308 2,098,526 Lakeland Financial Corp. 52,600 1,903,068 National Bank Holdings Corp. Class A 74,111 1,450,352 NBT Bancorp, Inc. 64,000 1,454,080 OFG Bancorp (Puerto Rico) (S) 84,504 1,526,142 Pacific Premier Bancorp, Inc. (NON) 137,200 1,937,264 Popular, Inc. (Puerto Rico) (NON) 60,320 1,820,458 ServisFirst Bancshares, Inc. (NON) 22,698 1,946,127 State Bank Financial Corp. 68,300 1,100,313 Sterling Bancorp 108,200 1,225,906 Talmer Bancorp, Inc. Class A (NON) 108,481 1,472,087 Tristate Capital Holdings, Inc. (NON) 113,100 1,490,658 WesBanco, Inc. 62,000 1,825,280 Western Alliance Bancorp (NON) 48,500 1,109,680 Biotechnology (1.0%) Emergent BioSolutions, Inc (NON) 67,021 1,453,685 PDL BioPharma, Inc. (S) 199,800 1,872,126 Capital markets (0.8%) Cowen Group, Inc. Class A (NON) 411,754 1,700,544 Silvercrest Asset Management Group, Inc. Class A 52,987 922,504 Chemicals (4.7%) Axiall Corp. 30,500 1,409,405 Cabot Corp. 31,600 1,786,980 Chemtura Corp. (NON) 56,700 1,416,366 Kraton Performance Polymers, Inc. (NON) 65,900 1,638,933 LSB Industries, Inc. (NON) 40,700 1,553,112 Minerals Technologies, Inc. 28,697 1,779,214 OM Group, Inc. 55,453 1,707,952 Omnova Solutions, Inc. (NON) 185,844 1,758,084 RPM International, Inc. 36,300 1,563,441 Commercial services and supplies (2.8%) Deluxe Corp. 38,100 2,137,029 Ennis, Inc. 85,521 1,295,643 Knoll, Inc. 85,700 1,503,178 Performant Financial Corp. (NON) 170,507 1,618,111 Pitney Bowes, Inc. 85,400 2,359,602 Communications equipment (1.3%) Emcore Corp. (NON) (S) 260,000 1,110,200 Oplink Communications, Inc. (NON) 86,565 1,459,486 Polycom, Inc. (NON) 116,900 1,490,475 Construction and engineering (0.9%) EMCOR Group, Inc. 31,000 1,380,120 Orion Marine Group, Inc. (NON) 124,100 1,403,571 UniTek Global Services, Inc. (NON) 48,448 31,007 Construction materials (0.4%) Caesarstone Sdot-Yam, Ltd. (Israel) 27,636 1,248,456 Consumer finance (1.1%) Encore Capital Group, Inc. (NON) (S) 37,240 1,612,120 Portfolio Recovery Associates, Inc. (NON) (S) 31,600 1,762,964 Containers and packaging (0.4%) Berry Plastics Group, Inc. (NON) 47,368 1,118,358 Distributors (0.7%) Core-Mark Holding Co., Inc. 14,666 1,212,585 VOXX International Corp. (NON) 121,100 1,049,332 Diversified consumer services (1.1%) Carriage Services, Inc. 93,701 1,721,287 Hillenbrand, Inc. 53,600 1,623,544 Diversified financial services (0.5%) Gain Capital Holdings, Inc. 77,500 611,475 PHH Corp. (NON) (S) 42,300 1,077,381 Diversified telecommunication services (0.8%) Iridium Communications, Inc. (NON) 167,200 1,324,224 magicJack VocalTec, Ltd. (Israel) (NON) (S) 75,700 1,102,949 Electric utilities (2.9%) Empire District Electric Co. (The) 117,700 2,825,977 IDACORP, Inc. 32,400 1,776,492 PNM Resources, Inc. 103,400 2,942,764 Portland General Electric Co. (S) 51,200 1,693,184 Electronic equipment, instruments, and components (0.6%) Newport Corp. (NON) 99,900 1,851,147 Energy equipment and services (2.4%) Key Energy Services, Inc. (NON) 103,200 830,760 Matrix Service Co. (NON) 41,991 1,371,006 Pioneer Energy Services Corp. (NON) 119,125 1,894,088 Tidewater, Inc. 28,100 1,464,572 Willbros Group, Inc. (NON) 153,800 1,870,208 Food and staples retail (0.6%) SpartanNash Co. 81,790 1,985,861 Food products (0.2%) Sanderson Farms, Inc. 7,200 666,072 Gas utilities (0.7%) Southwest Gas Corp. 42,700 2,235,772 Health-care equipment and supplies (0.9%) PhotoMedex, Inc. (NON) (S) 107,800 1,350,734 Symmetry Medical, Inc. (NON) 174,200 1,536,444 Health-care providers and services (1.2%) Centene Corp. (NON) 15,700 1,169,964 Ensign Group, Inc. (The) 19,600 919,240 Providence Service Corp. (The) (NON) 41,000 1,648,200 Hotels, restaurants, and leisure (0.9%) Intrawest Resorts Holdings, Inc. (NON) 79,306 904,881 Marriott Vacations Worldwide Corp. (NON) 34,210 1,937,997 Household durables (0.8%) Installed Building Products, Inc. (NON) 110,385 1,496,821 UCP, Inc. Class A (NON) 67,015 887,279 Insurance (6.4%) Allied World Assurance Co. Holdings AG 73,500 2,756,250 American Financial Group, Inc. 37,432 2,185,280 AMERISAFE, Inc. 40,800 1,571,208 Hanover Insurance Group, Inc. (The) 35,100 2,107,755 Health Insurance Innovations, Inc. Class A (NON) (S) 81,070 815,564 Maiden Holdings, Ltd. (Bermuda) (S) 140,400 1,718,496 PartnerRe, Ltd. 25,300 2,716,461 Reinsurance Group of America, Inc. Class A 23,019 1,799,165 Stancorp Financial Group 35,300 2,121,530 Validus Holdings, Ltd. 66,013 2,464,265 Internet software and services (1.9%) j2 Global, Inc. 38,700 1,832,832 Perficient, Inc. (NON) 105,700 1,864,548 Web.com Group, Inc. (NON) 64,797 2,231,609 IT Services (2.1%) Convergys Corp. 74,800 1,632,136 Datalink Corp. (NON) 116,728 1,083,236 Global Cash Access Holdings, Inc. (NON) 258,100 2,297,090 Unisys Corp. (NON) 67,300 1,579,531 Machinery (0.3%) Navistar International Corp. (NON) (S) 29,341 1,005,516 Media (0.7%) Madison Square Garden Co. (The) Class A (NON) 19,300 1,058,605 MDC Partners, Inc. Class A 57,550 1,209,701 Metals and mining (2.1%) AK Steel Holding Corp. (NON) (S) 224,300 1,372,716 Century Aluminum Co. (NON) 124,100 1,693,965 Constellium NV Class A (Netherlands) (NON) 63,289 1,844,241 Globe Specialty Metals, Inc. 82,700 1,653,173 Multi-utilities (0.5%) Avista Corp. 49,100 1,537,321 Oil, gas, and consumable fuels (4.6%) Bill Barrett Corp. (NON) (S) 48,700 1,217,500 Energen Corp. 26,100 2,228,418 EP Energy Corp. Class A (NON) (S) 61,000 1,223,660 Gulfport Energy Corp. (NON) 23,900 1,470,567 Kodiak Oil & Gas Corp. (NON) 154,300 1,964,239 Midstates Petroleum Co., Inc. (NON) (S) 174,700 971,332 Scorpio Tankers, Inc. 151,518 1,374,268 SM Energy Co. 25,900 1,963,479 Stone Energy Corp. (NON) 48,000 2,130,720 Pharmaceuticals (0.8%) Medicines Co. (The) (NON) 41,900 1,169,010 Sucampo Pharmaceuticals, Inc. Class A (NON) (S) 176,600 1,283,882 Professional services (1.1%) Kforce, Inc. 87,500 1,927,625 Mistras Group, Inc. (NON) 70,000 1,593,200 Real estate investment trusts (REITs) (7.1%) American Assets Trust, Inc. 38,901 1,334,304 Campus Crest Communities, Inc. 94,951 842,215 Cherry Hill Mortgage Investment Corp. 73,638 1,428,577 Colony Financial, Inc. 73,600 1,630,976 Education Realty Trust, Inc. 100,494 1,051,167 EPR Properties 26,600 1,434,272 Gaming and Leisure Properties, Inc. 50,557 1,696,693 Healthcare Trust of America, Inc. Class A 81,300 983,730 iStar Financial, Inc. (NON) 151,000 2,180,440 MFA Financial, Inc. 160,660 1,322,232 One Liberty Properties, Inc. 42,470 913,105 Piedmont Office Realty Trust, Inc. Class A 50,000 931,000 QTS Realty Trust, Inc. Class A 30,699 893,341 RAIT Financial Trust (S) 193,300 1,515,472 Summit Hotel Properties, Inc. 260,514 2,615,561 Two Harbors Investment Corp. 136,200 1,434,186 Real estate management and development (1.1%) Forestar Group, Inc. (NON) 37,017 644,836 Howard Hughes Corp. (The) (NON) 7,100 1,051,368 RE/MAX Holdings, Inc. Class A 56,320 1,618,074 Road and rail (1.8%) Con-way, Inc. 27,900 1,289,259 Quality Distribution, Inc. (NON) 165,349 2,379,372 Ryder System, Inc. 21,700 1,883,343 Semiconductors and semiconductor equipment (5.0%) Advanced Energy Industries, Inc. (NON) 67,700 1,324,889 FormFactor, Inc. (NON) 271,100 1,968,186 GT Advanced Technologies, Inc. (NON) (S) 131,998 2,225,486 Integrated Silicon Solutions, Inc. (NON) 91,400 1,283,256 Mattson Technology, Inc. (NON) 651,835 1,381,890 Pericom Semiconductor Corp. (NON) 108,800 971,584 Photronics, Inc. (NON) 155,900 1,370,361 RF Micro Devices, Inc. (NON) 227,000 2,136,070 Silicon Image, Inc. (NON) 171,218 895,470 Spansion, Inc. Class A (NON) 104,900 1,998,345 Software (1.7%) AVG Technologies NV (Netherlands) (NON) 97,500 1,887,600 Mentor Graphics Corp. 89,500 1,896,505 TiVo, Inc. (NON) 132,700 1,579,130 Specialty retail (1.2%) Ascena Retail Group, Inc. (NON) 73,600 1,228,752 Express, Inc. (NON) 49,000 617,890 Office Depot, Inc. (NON) 246,800 1,263,616 Pep Boys - Manny, Moe & Jack (The) (NON) 66,917 681,884 Technology hardware, storage, and peripherals (0.6%) BancTec, Inc. 144A CVR (F) 160,833 — Logitech International SA (Switzerland) (S) 132,900 1,734,345 Textiles, apparel, and luxury goods (0.7%) Skechers U.S.A., Inc. Class A (NON) 49,800 2,216,100 Thrifts and mortgage finance (2.3%) BofI Holding, Inc. (NON) 16,100 1,236,963 Meta Financial Group, Inc. 38,100 1,427,607 Provident Financial Services, Inc. 109,700 1,857,221 United Financial Bancorp, Inc. 207,784 2,798,850 Trading companies and distributors (1.0%) Rush Enterprises, Inc. Class A (NON) 52,300 1,735,314 Stock Building Supply Holdings, Inc. (NON) 80,288 1,536,712 Transportation infrastructure (0.6%) Aegean Marine Petroleum Network, Inc. (Greece) 184,715 1,871,167 Total common stocks (cost $243,069,560) INVESTMENT COMPANIES (3.7%) (a) Shares Value American Capital, Ltd. (NON) 134,200 $1,980,792 FS Investment Corp. (S) 152,300 1,596,104 Hercules Technology Growth Capital, Inc. (S) 137,355 2,093,290 Solar Capital, Ltd. 80,214 1,671,660 TCP Capital Corp. 128,719 2,208,818 TriplePoint Venture Growth BDC Corp. 123,951 1,936,115 Total investment companies (cost $11,088,414) SHORT-TERM INVESTMENTS (16.5%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 29,032,950 $29,032,950 Putnam Short Term Investment Fund 0.06% (AFF) 22,838,409 22,838,409 Total short-term investments (cost $51,871,359) TOTAL INVESTMENTS Total investments (cost $306,029,333) (b) Key to holding's abbreviations CVR Contingent Value Rights Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2014 through May 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $314,082,914. (b) The aggregate identified cost on a tax basis is $306,090,811, resulting in gross unrealized appreciation and depreciation of $47,660,860 and $10,189,626, respectively, or net unrealized appreciation of $37,471,234. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $24,709,052 $23,094,941 $24,965,584 $4,137 $22,838,409 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $29,032,950, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $28,024,884. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $28,596,295 $— $— Consumer staples 2,651,933 — — Energy 21,974,817 — — Financials 104,204,315 — — Health care 12,403,285 — — Industrials 30,304,776 — — Information technology 41,085,407 — — Materials 23,544,396 — — Telecommunication services 2,427,173 — — Utilities 13,011,510 — — Total common stocks — — Investment companies 11,486,779 — — Short-term investments 22,838,409 29,032,950 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2014
